DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-38 have been examined. Claims 1-10, 13-29, and 32-38 have been rejected. Claims 11-12 and 30-31 have been objected to. This is the first Office action on the merits.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-7 and 20-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 8-14 (dated 12/19/19) of co-pending Application No. 16/721757. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 and 8-14 of co-pending Application No. 16/721757 contain every element of claims 1-7 and 20-26 of the instant application and thus anticipates the claims of the instant application. See table below with respect to claims 1-7 of the instant application. Claims 20-26 (computer readable storage medium) of the instant application similarly map to claims 8-14 (computer readable storage medium) of co-pending Application No. 16/721757.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 17/228572
Co-pending application 16/721757
Claim 1
Claim 1 (dated 12/19/19)
1. A method for defining a route for a connecting medium through a three-dimensional building, the method comprising:
1. A method for defining a route for a wire through a three-dimensional building, the method comprising:
modeling the three-dimensional building as: 

a two-dimensional array of panels, wherein any two panels in the array of panels are connected panels if a connecting medium can be directly routed from one panel to the other panel;
modeling the three-dimensional building as: 

a two-dimensional array of panels, wherein any two panels in the array of panels are connected panels if a wire can be directly routed from one panel to the other panel;
a set of coordinates for each of one or more panels in the array of panels where a connecting medium can enter or exit the panel; and
a set of coordinates for each of one or more panels in the array of panels where a wire can enter or exit the panel; and 
a union of the respective set of coordinates for each of the one or more connected panels in the array of panels where a connecting medium can be routed between the connected panels; and
a union of the respective set of coordinates for each of the one or more connected panels in the array of panels where a wire can be routed between the connected panels; and
selecting one or more panels in the array through which to route the connecting medium based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels.
selecting one or more panels in the array through which to route the wire based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels.


Claim 2
Claim 2
2. The method of claim 1, wherein the set of coordinates for each of one or more panels in the array of panels where a connecting medium can enter or exit the panel comprise one of a side edge, a front or a back edge, and an area edge of the panel.
2. The method of claim 1, wherein the set of coordinates for each of one or more panels in the array of panels where a wire can enter or exit the panel comprise one of a side edge, a front or a back edge, and an area edge of the panel.


Claim 3
Claim 3
3. The method of claim 1, further comprising: modeling each panel in the two-dimensional array of panels as a two-dimensional array of quadrilateral cells;
3. The method of claim 1, further comprising: modeling each panel in the two-dimensional array of panels as a two-dimensional array of quadrilateral cells;
assigning a cost to each cell in the array of cells for the panel; and
assigning a cost to each cell in the array of cells for the panel; and
calculating a route for the connecting medium through each panel based on the assigned costs of the cells in the array of cells for the panel.
calculating a route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel.


Claim 4
Claim 4
4. The method of claim 3, wherein modeling each panel in the two-dimensional array of panels as the two-dimensional array of quadrilateral cells comprises modeling each panel in the two- dimensional array of panels as a two-dimensional array of quadrilateral cells aligned with a structural design of a corresponding physical panel in the three-dimensional building.
4. The method of claim 3, wherein modeling each panel in the two-dimensional array of panels as the two-dimensional array of quadrilateral cells comprises modeling each panel in the two-dimensional array of panels as a two-dimensional array of quadrilateral cells aligned with a structural design of a corresponding physical panel in the three-dimensional building.


Claim 5
Claim 5
5. The method of claim 3, wherein selecting one or more panels in the array through which to route the connecting medium based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels comprises selecting one or more panels in the array through which to route the connecting medium further based on the defined route for the connecting medium through each panel based on the assigned costs of the cells in the array of cells for the panel.
5. The method of claim 3, wherein selecting one or more panels in the array through which to route the wire based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels comprises selecting one or more panels in the array through which to route the wire further based on the defined route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel.


Claim 6
Claim 6
6. The method of claim 3, further comprising assigning a cost to each side of each cell in the array of cells for the panel; and
6. The method of claim 3, further comprising assigning a cost to each side of each cell in the array of cells for the panel; and
wherein assigning the cost to each cell in the array of cells comprises assigning the cost to each cell based on the assigned cost to each side of the cell.
wherein assigning the cost to each cell in the array of cells comprises assigning the cost to each cell based on the assigned cost to each side of the cell.


Claim 7
Claim 7
7. The method of claim 3, wherein calculating the route for the connecting medium through each panel based on the assigned costs of the cells in the array of cells for the panel comprises calculating a lowest cost route for the connecting panel through each panel based on the assigned costs of the cells in the array of cells for the panel.
7. The method of claim 3, wherein calculating the route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel comprises calculating a lowest cost route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel.


5.	Claims 13-19 and 32-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3-7, and 8-14 (dated 3/8/22) of co-pending Application No. 16/721836. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 1, 3-7, and 8-14 of co-pending Application No. 16/721836 contain every element of claims 13-19 and 32-38 of the instant application and thus anticipates the claims of the instant application. See table below with respect to claims 1-7 of the instant application. Claims 32-38 (computer readable storage medium) of the instant application similarly map to claims 8-14 (computer readable storage medium) of co-pending Application No. 16/721836.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application 17/228572
Co-pending application 16/721836
Claim 13
Claim 1 (dated 3/8/22)
13. A method for defining a route for a connecting medium between MEPF objects in an architectural model (AM) for a three-dimensional (3D) building, the method comprising:
1. A method for defining a route for a wire between electrical devices in an architectural model (AM) for a three-dimensional (3D) building, the method comprising:
receiving structural framing data for a plurality of two-dimensional (2D) panels that comprise the 3D building based on the AM, the structural framing data comprising a location for each of a plurality of MEPF object in one or more of the plurality of 2D panels;
receiving structural framing data for a plurality of two-dimensional (2D) panels that comprise the 3D building based on the AM, the structural framing data comprising a location for each of a plurality of electrical devices in one or more of the plurality of 2D panels;
determining available areas in one or more of the plurality of 2D panels through which a connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects;
determining available areas in one or more of the plurality of 2D panels through which a wire can be routed between respective locations of two or more of the plurality of electrical devices;
receiving connecting medium routing rules;
receiving wire routing rules; and
defining a route for a connecting medium between respective locations of two or more of the plurality of MEPF objects in one or more of the plurality of 2D panels based on:
defining a route for a wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on:
the location for each of a plurality of MEPF objects in one or more of the plurality of 2D panels;
the location for each of a plurality of electrical devices in one or more of the plurality of 2D panels;
the determined available areas in one or more of the plurality of 2D panels through which the connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects; and
the determined available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices; and
the received connecting medium routing rules.
the received wire routing rules; and 

wherein receiving wire routing rules comprises: receiving wire routing information for each of the plurality of 2D panels; and

receiving detailed wire routing rules;

wherein defining the route for the wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on the received wire routing rules comprises defining the route for the wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on the received wire routing information for each of the plurality of 2D panels, and the received detailed wire routing rules.


Claim 14
Claim 1
14. The method of claim 13, wherein receiving connecting medium routing rules comprises:
1. A method for defining a route for a wire between electrical devices in an architectural model (AM) for a three-dimensional (3D) building, the method comprising:...

wherein receiving wire routing rules comprises:
receiving connecting medium routing information for each of the plurality of 2D panels; and
receiving wire routing information for each of the plurality of 2D panels; and
receiving detailed connecting medium routing rules; and
receiving detailed wire routing rules;
wherein defining the route for the connecting medium between respective locations of two or more of the plurality of MEPF objects in one or more of the plurality of 2D panels based on the received connecting medium routing rules comprises defining the route for the connecting medium between respective locations of two or more of the plurality of MEPF objects in one or more of the plurality of 2D panels based on the received connecting medium routing information for each of the plurality of 2D panels, and the received detailed connecting routing rules
wherein defining the route for the wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on the received wire routing rules comprises defining the route for the wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on the received wire routing information for each of the plurality of 2D panels, and the received detailed wire routing rules.


Claim 15
Claim 3
15. The method of claim 14, wherein receiving connecting medium routing information for each of the plurality of 2D panels comprises receiving cost-optimized connecting medium routing information for each of the plurality of 2D panels; and
3. The method of claim 2, wherein receiving wire routing information for each of the plurality of 2D panels comprises receiving cost-optimized wire routing information for each of the plurality of 2D panels; and
wherein defining the route for the connecting medium between respective locations of two or more of the plurality of MEPF objects in one or more of the plurality of 2D panels based on the received connecting medium routing information for each of the plurality of 2D panels comprises defining the route for the connecting medium between respective locations of two or more of the plurality of MEPF objects in one or more of the plurality of 2D panels based on the received cost-optimized connecting medium routing information for each of the plurality of 2D panels.
wherein defining the route for the wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on the received wire routing information for each of the plurality of 2D panels comprises defining the route for the wire between respective locations of two or more of the plurality of electrical devices in one or more of the plurality of 2D panels based on the received cost-optimized wire routing information for each of the plurality of 2D panels.


Claim 16
Claim 4
16. The method of claim 13, further comprising: receiving the architectural model (AM) of the 3D building, the AM comprising structural design information, and MEPF design information.
4. The method of claim 1, further comprising: receiving the architectural model (AM) of the 3D building, the AM comprising structural design information, and electrical design information.


Claim 17
Claim 5
17. The method of claim 13, wherein determining the available areas in one or more of the plurality of 2D panels through which the connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects comprises:
5. The method of claim 1, wherein determining the available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices comprises:
determining structural framing data and area blockages or restrictions in each panel; and
determining structural framing data and area blockages or restrictions in each panel; and
determining an unblocked or unrestricted space for the connecting medium.
determining an unblocked or unrestricted space for the wire.


Claim 18
Claim 6
18. The method of claim 17, wherein determining the available areas in one or more of the plurality of 2D panels through which the connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects further comprises identifying a nearest structural framing data member or stud, and a set of coordinates thereon, at which to affix the connecting medium.
6. The method of claim 5, wherein determining the available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices further comprises identifying a nearest structural framing data member or stud, and a set of coordinates thereon, at which to affix the wire.


Claim 19
Claim 7
19. The method of claim 13, wherein determining the available areas in one or more of the plurality of 2D panels through which the connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects comprises determining the available areas in one or more of the plurality of 2D panels through which the connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects that results in a shortest or most cost-effective path for the connecting medium.
7. The method of claim 1, wherein determining the available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices comprises determining the available areas in one or more of the plurality of 2D panels through which the wire can be routed between respective locations of two or more of the plurality of electrical devices that results in a shortest or most cost-effective path for the wire.



Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-7, 13-19, 20-26, and 32-38 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.

7-1.	Independent claim 1 recites a method for defining a route for a connecting medium through a three-dimensional building. Claim 1 is directed to the abstract idea of modeling the three-dimensional building as: a two-dimensional array of panels, wherein any two panels in the array of panels are connected panels if a connecting medium can be directly routed from one panel to the other panel; a set of coordinates for each of one or more panels in the array of panels where a connecting medium can enter or exit the panel; and a union of the respective set of coordinates for each of the one or more connected panels in the array of panels where a connecting medium can be routed between the connected panels; and selecting one or more panels in the array through which to route the connecting medium based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels. The recited steps of modeling and selecting correspond to concepts that may be performed mentally or in the human mind. A person could perform the modeling mentally and select one or more panels from the model through which to route the connecting medium. 
This judicial exception is not integrated into a practical application. In particular, the claim recites a method for defining a route for a connecting medium through a three-dimensional building. This merely presents a general field of use (see MPEP 2106.04(d) and MPEP 2106.05(h)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitation “A method for defining a route for a wire through a three-dimensional building” merely presents a general field of use (see MPEP 2106.04(d) and MPEP 2106.05(h)). Therefore, the claim is not patent eligible.

7-2.	As per dependent claim 2, the additional limitation also corresponds to concepts that may be performed mentally. No further limitations in the dependent claims integrate the judicial exception into a practical application. The dependent claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

7-3.	As per dependent claims 3-5 and 7, the additional limitations of modeling, assigning, and calculating also corresponds to concepts that may be performed mentally. No further limitations in the dependent claims integrate the judicial exception into a practical application. The dependent claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

7-4.	As per dependent claim 6, the additional limitation of assigning a cost also corresponds to concepts that may be performed mentally. No further limitations in the dependent claim integrate the judicial exception into a practical application. The dependent claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

7-5.	Independent claim 20 recites similar limitations as claim 1. Claim 20 therefore recites the same mental process as claim 1. 
The non-transitory computer readable storage media, processor, and system are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the non-transitory computer readable storage media, processor, and system amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.

7-6.	Dependent claims 21-26 recite similar limitations as claims 2-7. Claims 21-26 are therefore rejected under 35 U.S.C. 101 for the same reasons.

7-7.	Independent claim 13 recites a method for defining a route for a connecting medium between MEPF objects in an architectural model (AM) for a three-dimensional (3D) building. Claim 13 is directed to the abstract idea of receiving structural framing data for a plurality of two-dimensional (2D) panels that comprise the 3D building based on the AM, the structural framing data comprising a location for each of a plurality of MEPF object in one or more of the plurality of 2D panels; determining available areas in one or more of the plurality of 2D panels through which a connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects; receiving connecting medium routing rules; defining a route for a connecting medium between respective locations of two or more of the plurality of MEPF objects in one or more of the plurality of 2D panels based on: the location for each of a plurality of MEPF objects in one or more of the plurality of 2D panels; the determined available areas in one or more of the plurality of 2D panels through which the connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects; and the received connecting medium routing rules. The recited steps of receiving structural framing data, determining available areas, receiving connecting medium routing rules, and defining a route correspond to concepts that may be performed mentally or in the human mind. A person could receive data and rules by listening to the information, determine available areas, and define a route based on the received information and determined available areas. 
This judicial exception is not integrated into a practical application. In particular, the claim recites a method for defining a route for a connecting medium between MEPF objects in an architectural model (AM) for a three-dimensional (3D) building. This merely presents a general field of use (see MPEP 2106.04(d) and MPEP 2106.05(h)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitation “A method for defining a route for a connecting medium between MEPF objects in an architectural model (AM) for a three-dimensional (3D) building” merely presents a general field of use (see MPEP 2106.04(d) and MPEP 2106.05(h)). Therefore, the claim is not patent eligible.

7-8.	As per dependent claims 14-15, and 17-19, the additional limitations also correspond to concepts that may be performed mentally. No further limitations in the dependent claims integrate the judicial exception into a practical application. The dependent claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

7-9.	As per dependent claim 16, the additional limitation of receiving the architectural model (AM) of the 3D building, the AM comprising structural design information, and MEPF design information also corresponds to concepts that may be performed mentally. No further limitations in the dependent claims integrate the judicial exception into a practical application. The dependent claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

7-10.	Independent claim 32 recites similar limitations as claim 13. Claim 32 therefore recites the same mental process as claim 13.
The non-transitory computer readable storage media, processor, and system are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Claim 32 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the non-transitory computer readable storage media, processor, and system amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.

7-11.	Dependent claims 33-38 recite similar limitations as claims 14-19. Claims 33-38 are therefore rejected under 35 U.S.C. 101 for the same reasons.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1-2, 13-14, 16-17, 19-21, 32-33, 35-36, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whiteford (U.S. Patent No. 8,935,646).

10-1.	Regarding claims 1 and 20, Whiteford teaches the claim comprising: modeling a three-dimensional building as: a two-dimensional array of panels, wherein any two panels in the array of panels are connected panels if a connecting medium can be directly routed from one panel to the other panel, by disclosing providing an architectural design (e.g. CAD drawing or building model) that comprises architectural assets, such as spaces or rooms having geometrical boundaries and functional characteristics, and providing electrical components for each asset/space  [column 6, lines 50-57; column 7, lines 45-51]. As shown in [figure 1], the building model is a two-dimensional array of panels. 
Whiteford teaches a set of coordinates for each of one or more panels in the array of panels where a connecting medium can enter or exit the panel, by disclosing that the electrical component design has at least one electrical component, which include receptacles and junction boxes [column 7, lines 13-20; column 8, lines 45-52; figure 5]. The system identifies and classifies all relevant electrical components and the location of each component [column 8, lines 59-61].
Whiteford teaches a union of the respective set of coordinates for each of the one or more connected panels in the array of panels where a connecting medium can be routed between the connected panels; and selecting one or more panels in the array through which to route the connecting medium based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels, by disclosing that automated panel assignment and circuit numbering of similar and/or adjacent electrical components is performed to generate a circuited design and schedules thereof [column 7, lines 52-58]. Given the circuited design, the system then determines the locations of service devices, connections between such devices, and the route of travel and distance of those connections [column 8, lines 1-8]. Upon completion of the circuiting, the system may then perform automated branch circuit wiring of the circuited design, thereby determining each interconnection medium, providing interconnection lines or other such representations of conduit/wire/cable routing and wiring annotation to produce a complete electrical design and schedules thereof [column 8, lines 13-25].

10-2.	Regarding claims 2 and 21, Whiteford teaches all the limitations of claims 1 and 20 respectively, wherein the set of coordinates for each of one or more panels in the array of panels where a connecting medium can enter or exit the panel comprise one of a side edge, a front or a back edge, and an area edge of the panel, by disclosing that branch circuit wiring processing determines connectivity for each service type in its own set of conduits, wires, armored cables or other wiring methods [column 17, lines 27-32]. The branch circuit wired design includes visual and stored data elements such as: interconnecting lines/arcs or other such representation of the route of conduit/wire/cable between the plurality of electrical components, branch circuit wiring devices, and home run locations; wire/cable/conduit specifications; and distances for both interconnections and home runs [column 17, lines 37-46]. Connections are among the plurality of electrical components, branch circuit wiring devices like junction boxes, the home run location, and between the home run location and the serving panel [column 17, lines 59-62]. 

10-3.	Regarding claims 13 and 32, Whiteford teaches the claim comprising: receiving structural framing data for a plurality of two-dimensional (2D) panels that comprise the 3D building based on the AM, the structural framing data comprising a location for each of a plurality of MEPF object in one or more of the plurality of 2D panels, by disclosing providing an architectural design (e.g. CAD drawing or building model) that comprises architectural assets, such as spaces or rooms having geometrical boundaries and functional characteristics, and providing electrical components for each asset/space  [column 6, lines 50-57; column 7, lines 45-51]. Electrical components include devices that use electricity to perform work or directly provide electricity to a device doing work, as well as receptacles and junction boxes [column 7, lines 13-20; column 8, lines 45-52; figure 5]. As shown in [figure 1], the building model is a two-dimensional array of panels. 
	Whiteford teaches determining available areas in one or more of the plurality of 2D panels through which a connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects, by disclosing that the electrical component design has at least one electrical component, which include receptacles and junction boxes [column 7, lines 13-20; column 8, lines 45-52; figure 5]. The system identifies and classifies all relevant electrical components and the location of each component [column 8, lines 59-61].
Whiteford teaches receiving connecting medium routing rules, by disclosing accepting or receiving end user or client input and, coupled with a rule-based process for applying standards and client preferences: generating circuited designs; meeting service design requirements in the design; generating branch circuit wired designs; and generating reports, diagrams, and schedules thereof [column 6, lines 41-49]. The system is provided electrical standards, industry standard practices, and user parameters for use during processing and branch circuit wiring [column 18, lines 8-17].
Whiteford teaches defining a route for a connecting medium between respective locations of two or more of the plurality of MEPF objects in one or more of the plurality of 2D panels based on: the location for each of a plurality of MEPF objects in one or more of the plurality of 2D panels; the determined available areas in one or more of the plurality of 2D panels through which the connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects; and the received connecting medium routing rules, by disclosing that automated panel assignment and circuit numbering of similar and/or adjacent electrical components is performed to generate a circuited design and schedules thereof [column 7, lines 52-58]. Given the circuited design, the system then determines the locations of service devices, connections between such devices, and the route of travel and distance of those connections [column 8, lines 1-8]. Upon completion of the circuiting, the system may then perform automated branch circuit wiring of the circuited design, thereby determining each interconnection medium, providing interconnection lines or other such representations of conduit/wire/cable routing and wiring annotation to produce a complete electrical design and schedules thereof [column 8, lines 13-25].

10-4.	Regarding claims 14 and 33, Whiteford teaches all the limitations of claims 13 and 32 respectively, wherein receiving connecting medium routing rules comprises: receiving connecting medium routing information for each of the plurality of 2D panels, by disclosing that the electrical component design has at least one electrical component, which include receptacles and junction boxes [column 7, lines 13-20; column 8, lines 45-52; figure 5]. The system identifies and classifies all relevant electrical components and the location of each component [column 8, lines 59-61]. Panels may be placed in a specific room automatically and/or manually by an end user, whereby the end user defines various parameters of the panels such as size, type, voltage, phase, and unique designation of the panel [column 10, line 61 to column 11, line 8].
Whiteford teaches receiving detailed connecting medium routing rules, by disclosing accepting or receiving end user or client input and, coupled with a rule-based process for applying standards and client preferences: generating circuited designs; meeting service design requirements in the design; generating branch circuit wired designs; and generating reports, diagrams, and schedules thereof [column 6, lines 41-49]. The system is provided electrical standards, industry standard practices, and user parameters for use during processing and branch circuit wiring [column 18, lines 8-17].
Whiteford teaches wherein defining the route for the connecting medium between respective locations of two or more of the plurality of MEPF objects in one or more of the plurality of 2D panels based on the received connecting medium routing rules comprises defining the route for the connecting medium between respective locations of two or more of the plurality of MEPF objects in one or more of the plurality of 2D panels based on the received connecting medium routing information for each of the plurality of 2D panels, and the received detailed connecting routing rules, by disclosing determining the shortest path for each electrical component in the home run group to the home run location while promoting neutral wire sharing, where neutral wire sharing has been allowed, and other such routing requirements from electrical standards, industry standard practice, and user parameters [column 20, line 50 to column 21, line 3].

10-5.	Regarding claims 16 and 35, Whiteford teaches all the limitations of claims 13 and 32 respectively, further comprising: receiving the architectural model (AM) of the 3D building, the AM comprising structural design information, and MEPF design information, by disclosing providing an architectural design (e.g. CAD drawing or building model) that comprises architectural assets, such as spaces or rooms having geometrical boundaries and functional characteristics, and providing electrical components for each asset/space  [column 6, lines 50-57; column 7, lines 45-51]. The system is provided electrical standards, industry standard practices, and user parameters for use during processing and branch circuit wiring [column 18, lines 8-17].

10-6.	Regarding claims 17 and 36, Whiteford teaches all the limitations of claims 13 and 32 respectively, wherein determining the available areas in one or more of the plurality of 2D panels through which the connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects comprises: determining structural framing data and area blockages or restrictions in each panel; and determining an unblocked or unrestricted space for the connecting medium, by disclosing receiving a circuited design [column 18, lines 8-17] and determining and identifying one or more circuits for branch circuit wiring by locating all electrical components that make up the identified circuits and their serving panel for branch circuit wiring processing [column 18, lines 18-25]. 

10-7.	Regarding claims 19 and 38, Whiteford teaches all the limitations of claims 13 and 32 respectively, wherein determining the available areas in one or more of the plurality of 2D panels through which the connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects comprises determining the available areas in one or more of the plurality of 2D panels through which the connecting medium can be routed between respective locations of two or more of the plurality of MEPF objects that results in a shortest or most cost-effective path for the connecting medium, by disclosing that the system attempts to reduce electrical construction costs by considering the length of each circuit and the distance of that circuit from its parent panel to determine the shortest route for that circuit to a panel, thus minimizing the amount of materials and time required to build a design [column 18, lines 60-65].

11.	Claims 8-10 and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Keyser et al (Pub. No. US 2019/0095549).

11-1.	Regarding claims 8 and 27, De Keyser teaches the claim comprising: determining available locations in one or more of a plurality of two-dimensional (2D) panels that comprise the 3D building at which a MEPF object can be located, according to an architectural model (AM) of the 3D building and a data model of the 2D panels, by disclosing obtaining a model in a computer-aided (CAD) building information modeling (BIM) application for display [paragraph 73; figure 2] and when a user selects a 2D section of the model [paragraphs 74, 114, lines 1-5], displaying at least two alignment lines in the 2D section [paragraphs 76-77, 114, lines 12-14] that preferentially comprise the boundary edges of a structural element [paragraph 89-90; figure 2], and determining reference lines that are parallel to the alignment lines comprised by the 2D section [paragraphs 77, 114, lines 10-12]. The determined reference lines comprise a side line or boundary edge of the 2D section [paragraph 43; figure 2] and thus, represent the bounds within which objects may be placed in the 2D section. Objects include electrical equipment [paragraph 80, lines 8-11].  
De Keyser teaches specifying the location for each of the plurality of MEPF objects in one or more of the plurality of 2D panels based on the determined available locations in the one or more 2D panels, by disclosing that the user may move the location of the object within the 2D section [paragraphs 79, 82-86; paragraph 114, lines 12-14].
De Keyser teaches adding to the data model of the 2D panels the specified location for each of the plurality of MEPF objects in one or more of the plurality of 2D panels, by disclosing that objects may be inserted in the 2D section at a particular location decided by the user [paragraphs 75-79].

11-2.	Regarding claims 9 and 28, De Keyser teaches all the limitations of claims 8 and 27 respectively, further comprising receiving the architectural model (AM) of the 3D building, the AM comprising structural design information and MEPF design information for the 3D building, by disclosing obtaining a model in a computer-aided (CAD) building information modeling (BIM) application for display [paragraph 73; figure 2] where the model contains structural elements that include electrical equipment such as a power outlet, a board, or a light switch [paragraph 80, lines 8-11].

11-3.	Regarding claims 10 and 29, De Keyser teaches all the limitations of claims 9 and 28 respectively, further comprising receiving the data model for the plurality of two- dimensional (2D) panels that comprise the 3D building, by disclosing that the model contains 2D sections comprising faces of objects and cross sections of the model [paragraph 21]. 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 3-7, 15, 22-26, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Whiteford (U.S. Patent No. 8,935,646) in view of Schnackel (U.S. Patent No. 10,346,768).

13-1.	Regarding claims 3 and 22, Whiteford teaches all the limitations of claims 1 and 20 respectively, further comprising: modeling each panel in the two-dimensional array of panels as a two-dimensional array of quadrilateral cells, by disclosing providing an architectural design (e.g. CAD drawing or building model) that comprises architectural assets, such as spaces or rooms having geometrical boundaries and functional characteristics, and providing electrical components for each asset/space  [column 6, lines 50-57; column 7, lines 45-51]. As shown in [figure 1], the building model is a two-dimensional array of panels. 
Whiteford does not expressly teach assigning a cost to each cell in the array of cells for the panel; and calculating a route for the connecting medium through each panel based on the assigned costs of the cells in the array of cells for the panel. Schnackel discloses providing an automated process to find a construction-cost-optimized design for building services systems, such as plumbing, heating, ventilation, air-conditioning, electrical power, and lighting systems [column 2, lines 42-48]. Once all predicted variable solutions for each building system have been routed, sized, and cost estimated, the system compares the cost of each valid solution and returns the most cost-effective design solution for incorporation into a final building system design [column 3, lines 9-13]. For electrical lighting systems, multiple circuiting solutions are automatically explored and the costs of wire and conduit are calculated for each solution studied [column 12, lines 52-54]. Conduit and wire costs are read, and the size and cost of wires and conduit use is calculated and recorded [column 15, lines 1-16]. Power devices are circuited in the most cost efficient manner by performing a cost analysis of the various possibilities for grouping, wire sizing, and circuit run paths [column 17, lines 4-10]. Results of the system provide the lowest cost system after the valuation of alternative methods and equipment that could be used to interconnect the various panels and equipment [column 17, lines 27-31; column 18, lines 46-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate a route based on assigned costs of cells in an array of cells for a panel, as taught by Schnackel. This would provide the most cost-effective design solution.

13-2.	Regarding claims 4 and 23, Whiteford-Schnackel teach all the limitations of claims 3 and 22 respectively, wherein modeling each panel in the two-dimensional array of panels as the two-dimensional array of quadrilateral cells comprises modeling each panel in the two- dimensional array of panels as a two-dimensional array of quadrilateral cells aligned with a structural design of a corresponding physical panel in the three-dimensional building, by disclosing providing an architectural design (e.g. CAD drawing or building model) that comprises architectural assets, such as spaces or rooms having geometrical boundaries and functional characteristics, and providing electrical components for each asset/space  [Whiteford, column 6, lines 50-57; column 7, lines 45-51]. As shown in [Whiteford, figure 1], the building model is a two-dimensional array of panels. This would allow detailed bills of materials to be automatically generated for more accurate project cost estimates for actual buildings [Whiteford, column 32, line 62 to column 33, line 6]. 

13-3.	Regarding claims 5 and 24, Whiteford-Schnackel teach all the limitations of claims 3 and 22 respectively, wherein selecting one or more panels in the array through which to route the connecting medium based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels comprises selecting one or more panels in the array through which to route the connecting medium further based on the defined route for the connecting medium through each panel based on the assigned costs of the cells in the array of cells for the panel, by disclosing that conduit and wire costs are read, and the size and cost of wires and conduit use is calculated and recorded [Schnackel, column 15, lines 1-16]. Power devices are circuited in the most cost efficient manner by performing a cost analysis of the various possibilities for grouping, wire sizing, and circuit run paths [Schnackel, column 17, lines 4-10]. Results of the system provide the lowest cost system after the valuation of alternative methods and equipment that could be used to interconnect the various panels and equipment [Schnackel, column 17, lines 27-31; column 18, lines 46-57].

13-4.	Regarding claims 6 and 25, Whiteford-Schnackel teach all the limitations of claims 3 and 22 respectively, further comprising assigning a cost to each side of each cell in the array of cells for the panel; and wherein assigning the cost to each cell in the array of cells comprises assigning the cost to each cell based on the assigned cost to each side of the cell, by disclosing that conduit and wire costs are read, and the size and cost of wires and conduit use is calculated and recorded [Schnackel, column 15, lines 1-16]. Power devices are circuited in the most cost efficient manner by performing a cost analysis of the various possibilities for grouping, wire sizing, and circuit run paths [Schnackel, column 17, lines 4-10]. Results of the system provide the lowest cost system after the valuation of alternative methods and equipment that could be used to interconnect the various panels and equipment [Schnackel, column 17, lines 27-31; column 18, lines 46-57].

13-5.	Regarding claims 7 and 26, Whiteford-Schnackel teach all the limitations of claims 3 and 22 respectively, wherein calculating the route for the connecting medium through each panel based on the assigned costs of the cells in the array of cells for the panel comprises calculating a lowest cost route for the connecting panel through each panel based on the assigned costs of the cells in the array of cells for the panel, by disclosing that conduit and wire costs are read, and the size and cost of wires and conduit use is calculated and recorded [Schnackel, column 15, lines 1-16]. Power devices are circuited in the most cost efficient manner by performing a cost analysis of the various possibilities for grouping, wire sizing, and circuit run paths [Schnackel, column 17, lines 4-10]. Results of the system provide the lowest cost system after the valuation of alternative methods and equipment that could be used to interconnect the various panels and equipment [Schnackel, column 17, lines 27-31; column 18, lines 46-57].

13-6.	Regarding claims 15 and 34, Whiteford teaches all the limitations of claims 14 and 33 respectively. Whiteford does not expressly teach wherein receiving connecting medium routing information for each of the plurality of 2D panels comprises receiving cost-optimized connecting medium routing information for each of the plurality of 2D panels; and wherein defining the route for the connecting medium between respective locations of two or more of the plurality of MEPF objects in one or more of the plurality of 2D panels based on the received connecting medium routing information for each of the plurality of 2D panels comprises defining the route for the connecting medium between respective locations of two or more of the plurality of MEPF objects in one or more of the plurality of 2D panels based on the received cost-optimized connecting medium routing information for each of the plurality of 2D panels. Schnackel discloses providing an automated process to find a construction-cost-optimized design for building services systems, such as plumbing, heating, ventilation, air-conditioning, electrical power, and lighting systems [column 2, lines 42-48]. Once all predicted variable solutions for each building system have been routed, sized, and cost estimated, the system compares the cost of each valid solution and returns the most cost-effective design solution for incorporation into a final building system design [column 3, lines 9-13]. For electrical lighting systems, multiple circuiting solutions are automatically explored and the costs of wire and conduit are calculated for each solution studied [column 12, lines 52-54]. Conduit and wire costs are read, and the size and cost of wires and conduit use is calculated and recorded [column 15, lines 1-16]. Power devices are circuited in the most cost efficient manner by performing a cost analysis of the various possibilities for grouping, wire sizing, and circuit run paths [column 17, lines 4-10]. Results of the system provide the lowest cost system after the valuation of alternative methods and equipment that could be used to interconnect the various panels and equipment [column 17, lines 27-31; column 18, lines 46-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate a route based on cost information, as taught by Schnackel. This would provide the most cost-effective design solution.

Allowable Subject Matter
14.	Claims 11-12 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

15.	Claims 18 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if the double patenting rejections and 101 rejections are overcome, and the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

16.	The following is an examiner’s statement of reasons for allowance: Examiner has carefully considered dependent claims 11-12, 18, 30-31, and 37
Claim 11 is directed towards a method for specifying a location for each of a plurality of MEPF objects in a model for a three-dimensional (3D) building where locations to mount each electronic device within 2D panels of the 3D building are determined based on spaces that are free from blockages or restrictions, and the locations of the nearest structural framing data member or stud to mount each electronic device is specified, where the data model is updated with the specified locations for each electronic device.
A close prior art De Keyser et al (Pub. No. US 2019/0095549) discloses obtaining a model in a computer-aided (CAD) building information modeling (BIM) application for display [paragraph 73; figure 2] and when a user selects a 2D section of the model [paragraphs 74, 114, lines 1-5], displaying at least two alignment lines in the 2D section [paragraphs 76-77, 114, lines 12-14] that preferentially comprise the boundary edges of a structural element [paragraph 89-90; figure 2], and determining reference lines that are parallel to the alignment lines comprised by the 2D section [paragraphs 77, 114, lines 10-12]. The determined reference lines comprise a side line or boundary edge of the 2D section [paragraph 43; figure 2] and thus, represent the bounds within which objects may be placed in the 2D section. One of the distances between an alignment line and a reference line may be locked, reducing the degree of freedom for positioning the alignment lines [paragraphs 44, 92]. Thus, based on the locks, certain areas of the 2D section would be restricted while other areas would be unrestricted. An alignment line of the inserted structural element may be snapped to a fixed alignment line of a second structural element that has already been placed in the 2D section [paragraph 95]. Objects include electrical equipment [paragraph 80, lines 8-11]. The user may move the location of the object within the 2D section [paragraphs 79, 82-86; paragraph 114, lines 12-14]. Objects may be inserted in the 2D section at a particular location decided by the user [paragraphs 75-79]. However, while De Keyser discloses insertion of a structural element in a 2D section such as a wall of a BIM where the structural element may be electrical equipment, and snapping of alignment lines to align two structural elements with each other, it does not appear that De Keyser discloses identification of a nearest structural framing data member or stud when deciding where to mount the electrical device and adding such locations to the data model.
	Dependent claims 18, 30, and 37 recite similar limitations as claim 11 and thus, contains allowable subject matter for the same reasons.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178